Name: Commission Regulation (EEC) No 104/91 of 16 January 1991 on the importation of certain olives into the Community
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 17.1.1991 EN Official Journal of the European Communities L 12/21 COMMISSION REGULATION (EEC) No 104/91 of 16 January 1991 on the importation of certain olives into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 3499/90 (2), and in particular Articles 5 (5) and 11 (8) thereof, Whereas imports from non-member countries into the Community of olives for oil production are constantly increasing; whereas there is a danger that production and consumption aids on olive oil may be granted for the oil pressed from these olives; Whereas, under the Community rules, these aids are restricted to olive oil produced from olives grown in the Community; whereas appropriate action should therefore be taken to ensure that these aids are not granted for oil produced from olives released for free circulation in the Community; Whereas imposition of a requirement to lodge a security appears to involve least hindrance to trade and hence to be the most appropriate action; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The release for free circulation in the Community of olives falling within CN codes 0709 90 31, 0709 90 39, 0711 20 10 and 0711 20 90, excluding those put up in immediate containers with a net weight not exceeding 5 kg, shall be subject to the lodging of a security. This security, calculated on an oil content of 22 kg of oil per 100 kg of imported olives, shall be equal to the sum of the production aid for olive growers whose average production is less than 500 kg of oil per year and the consumption aid applicable in the Community as constituted on 31 December 1985 on the day of release for free circulation. The security shall be lodged in one of the forms indicated in Article 8 of Commission Regulation (EEC) No 2220/85 (3). Production of the proof referred to in the third paragraph shall constitute the primary requirement for the purposes of that Regulation. The security shall be released on presentation of the original copy of the certificate set out in the Annex hereto, during the six months following the date of the lodging of the security. It shall be released in proportion to the quantity for which it is certified:  that it has been dealt with in such a way that it cannot subsequently be used for oil production, or  that the oil obtained has been made ineligible for the olive oil production and consumption aids. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 338, 5. 12. 1990, p. 1. (3) OJ No L 205, 3. 8. 1985, p. 5. ANNEX